Citation Nr: 0736457	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-41 354	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the lumbar spine.  

2. Entitlement to an initial rating higher than 10 percent 
for pes planus of the left foot.  

REPRESENTATION

Veteran represented by:  North Dakota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

In August 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.   

In December 2006, the Board remanded the case to the RO for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. The degenerative disc disease of the lumbar spine is 
manifested by chronic low back pain, moderate limitation of 
motion (45 degrees of forward flexion, 15 degrees of 
extension, 25 degrees of left lateral flexion, 35 degrees of 
right lateral flexion, and 20 degrees of rotation), and 
degenerative disc disease confirmed by MRI; there was no 
objective evidence of neurologic deficit affecting the lower 
extremities.  

2. The pes planus of the left foot is manifested by a bunion 
and pain on walking, without marked deformity, swelling on 
use, or characteristic callosities




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5292 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 
(effective on September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for pes planus of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5276 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in January 2007.  The notice included the type of 
evidence needed to substantiate the claims, namely, evidence 
showing that the service-connected conditions had increased 
in severity.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence, which includes evidence in his 
possession, that pertained to the claims.  The notice also 
informed the veteran of the effective date of the claims and 
the degree of disability assignable.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As the notice came after the initial adjudication of the 
claims, the timing of the VCAA notice did not comply with the 
requirement that the notice must precede the adjudication, 
but after the veteran was provided the content-complying VCAA 
notice, the claims were subsequently readjudicated as 
evidenced by the supplemental statement of the case, dated in 
May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records.  
The veteran has not identified any additionally evidence, 
such as private medical records, for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  The veteran was afforded 
VA examinations in December 2003 and February 2007, 
specifically to evaluate the nature and severity of the 
disabilities.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that VA has complied with the duty-to-assist 
provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 



Degenerative Disc Disease of the Lumbar Spine

The veteran filed his initial claim of service connection for 
a back disability in March 2003, and during the period 
considered in his appeal, the regulations pertaining to 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  

In this case, the veteran maintains that his lumbar spine 
disability is more severe than is reflected in the currently 
assigned 20 percent rating.  From the effective date of 
service connection in March 2003, his disability has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (effective from September 26, 2003).  

The pertinent evidence in the file consists of VA records and 
two VA examination reports.  The pertinent law as applied to 
the facts of this case will be discussed herein below.  

Criteria effective prior to September 26, 2003

The relevant limitation of motion criteria are found at 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  Under DC 5292, 
for limitation of motion of the lumbar spine, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a maximum 40 percent rating.  

The medical evidence shows that the veteran's lumbar spine 
limitation of motion is from moderately disabling.  For 
example, at the time of a December 2003 VA examination, range 
of motion of the lumbar spine was forward flexion to 58 
degrees with pain.  

After exercise to include repetitions of flexion and 
extension, the range of motion was forward flexion to 72 
degrees, extension to 14 degrees, lateral flexion was to 15 
degrees on the left and 18 degrees on the right, and rotation 
to 18 degrees on the left and to 22 degrees to the right.  
The examiner also noted that there was slight fatigability 
and slight loss of range of motion following the repetitions.  
In June 2004, the veteran was seen on an outpatient basis at 
the VA; he was noted to have discomfort with forward flexion 
past 40 degrees.  A May 2005 VA outpatient record indicates 
that the veteran recently strained his lower back, and on 
evaluation he had forward bending to about 15 degrees before 
pain stopped him and no extension.  On a visit to his primary 
care physician at the VA in September 2006, it was noted on 
examination that all major joints exhibited normal range of 
motion.  At the time of a February 2007 VA examination, range 
of motion of the lumbar spine was forward flexion to 60 
degrees with pain developing at 45 degrees, extension to 15 
degrees, lateral flexion to 25 degrees on the left and 35 
degrees on the right, and rotation to 20 on the left and 
right.  Based on these findings, the lumbar spine limitation 
of motion does not meet the criteria for a higher rating, 
40 percent, under DC 5292.  

The Board has considered the findings of pain with limitation 
of motion on examination; however, in furnishing range of 
motion findings, where applicable, examiners have in fact 
specifically furnished measurements of lumbar range of motion 
that gave attention to pain.  There are no findings to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that limitation of motion 
the lumbar spine disability would be more than 20 percent 
disabling.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Other pertinent criteria effective prior to September 26, 
2003, consist of intervertebral disc syndrome (preoperatively 
or postoperatively), which is evaluated on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a maximum 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293. 

The accompanying notes to DC 5293 provide the following.  
Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  
Severe to complete paralysis is required for a compensable 
(10 percent) rating for the internal saphenous nerve, 
obturator nerve, external cutaneous nerve of the thigh, and 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least four weeks during a period of 12 months, for a higher 
evaluation, that is, 40 percent.  Even when the veteran 
strained his lower back in May 2005 and experienced an 
exacerbation of chronic back pain, he was prescribed physical 
therapy, not bed rest.  The veteran reported at the time of 
the February 2007 VA examination that he missed 10 days of 
work in the past year but that bed rest was not prescribed by 
a physician.  In other words, there is no evidence that the 
veteran has required bed rest prescribed by a physician and 
treatment by a physician.  Accordingly, he does not meet the 
criteria for a higher rating under DC 5293, in terms of 
evaluation by incapacitating episodes.  

The Board next addresses whether a higher rating under DC 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As shown on VA 
examinations and VA outpatient records, as described above, 
the veteran's orthopedic manifestations of his lumbar spine 
disability consist of moderate limitation of motion with 
pain, which has been shown to be chronic and present 
constantly.  

Any pain localized to the lumbar spine region has already 
been evaluated under chronic orthopedic manifestations, and 
to separately rate back pain as a neurologic manifestation 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  However, his neurological manifestations have not 
been shown to be as disabling as the orthopedic 
manifestations.  Moreover, they have not been shown to be 
always constant, as discussed below.  It is noted that 
neurological symptoms related to the left ankle and foot have 
already been separately evaluated.  

In this case, lumbar disc disease is present, as shown on a 
VA MRI of the lumbar spine dated in November 2002.  The MRI 
report indicated that there were generalized bulging discs 
from L1 to S1 without significant encroachment.  At the VA in 
January 2003, there was left leg pain reported.  Knee and 
ankle reflexes were trace and symmetrical.  Strengths were 
good.  The veteran reported intermittent numbness of the left 
leg.  At the time of a December 2003 VA examination, the 
veteran reported that chronic low back pain and some bladder 
changes (almost incontinent at times and sometimes unable to 
tell when he needed to void).  Deep tendon reflexes were 
assessed as normal in the lower extremities during an 
outpatient examination in June 2004.  When the veteran 
strained his low back in May 2005, deep tendon reflexes were 
normal.  A subsequent physical therapy notation indicated 
that the veteran denied radicular symptoms or symptoms into 
the leg.  Deep tendon reflexes were assessed as normal in the 
lower extremities during an outpatient examination in August 
2005.  

At the time of a February 2007 VA examination, the veteran 
complained of numbness in the legs if he had been sitting for 
more than an hour or when he had one of his flare-ups.  He 
had no radicular pain.  On examination, monofilament 
sensation in the right foot was normal and he had good 
strength in that extremity.  The examiner specifically 
commented that the veteran did not have any neurologic 
impairment per se.  

The assignment of a separate rating for neurologic 
manifestations resulting from the lumbar spine disc syndrome 
requires that the neurological signs and symptoms be present 
constantly, or nearly so.  

The objective evidence, as described above, demonstrates that 
while neurologic manifestations have been reported from time 
to time throughout the appeal period, the manifestations have 
not been present constantly, or nearly so, for the period 
considered in this appeal.  In light of this, the Board finds 
that a separate rating for neurologic manifestations of the 
degenerative disc disease of the lumbar spine is not 
warranted.  Accordingly, the assignment of a higher rating 
would not result under DC 5293 on the basis of combining 
chronic orthopedic manifestations (20 percent disabling) and 
neurologic manifestations (0 percent disabling).  

In sum, an initial rating higher than 20 percent is not 
warranted under the evaluation criteria in effect prior to 
September 26, 2003.  

Criteria effective September 26, 2003

The revised criteria effective on September 26, 2003, are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating lumbosacral strain 
(Diagnostic Code 5237) and degenerative arthritis of the 
spine (Diagnostic Code 5242), a 20 percent evaluation 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 



The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  The criteria for rating 
peripheral nerve injuries have been provided in the section 
above.  

In this case, as previously discussed, the medical evidence 
does not show that the veteran's lumbar spine disability 
involves loss of range of motion to the extent that forward 
flexion is 30 degrees or less.  And there is no evidence of 
ankylosis of the lumbar spine.  His limitation of motion is 
principally such that he does not meet the criteria, 
effective from September 26, 2003, for a 40 percent rating.  

As noted, the revised Diagnostic Codes 5237 and 5242 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  In 
addition, in this case there is no objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under 
these codes there would be forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, for a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Painful motion was taken into account 
on the range of motion studies on VA medical reports.  

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  In the Board's opinion, the neurological symptoms 
were not objectively shown on evaluation.  Thus, a 
compensable rating is not in order under pertinent neurologic 
criteria.  

In short, application of the revised criteria of the General 
Rating Formula for Diseases and Injuries of the Spine, would 
not result in a rating higher than 20 percent.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  As previously discussed and 
considered in relation to the old rating criteria, which is 
essentially the same as the current criteria, the medical 
evidence does not demonstrate that the veteran has 
incapacitating episodes having a total duration of at least 
four weeks during a period of 12 months.  Therefore, a 40 
percent rating is not warranted under the revised DC 5243, as 
it pertains to evaluation according to incapacitating 
episodes.

In summary, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a 
rating higher than 20 percent, for the veteran's degenerative 
disc disease of the lumbar spine.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for degenerative disc disease of 
the lumbar spine over the period of time since service 
connection became effective.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board concludes that, from the effective 
date of service connection in March 2003, there have been no 
clinical findings to show that the lumbar spine disability 
meets the criteria for a higher rating.  

Pes Planus of the Left Foot

Preliminarily, it is noted that service connection has 
previously been established for a left calcaneal fracture, 
which has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5273, for malunion of the 
os calcis or astragalus, effective since March 2003.  Pes 
planus of the left foot is a distinctly different disability 
with different symptomatology, and effective since March 2003 
when service connection for the disability was established, 
it has been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for acquired flatfoot.  

Under DC 5276, the criterion for the next higher rating, 20 
percent, is severe flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  

The medical evidence shows that at the time of a December 
2003 VA examination, he had pes planus of the left foot.  He 
walked with a slight limp.  In June 2004, a VA outpatient 
record indicates that on musculoskeletal evaluation there was 
no pain with palpation of the left foot and ankle, and there 
was full range of motion.  In April 2005, the veteran's gait 
abnormality was attributed to his ankle condition.  In August 
2005, there was chronic foot pain.  In October 2005, there 
was tenderness over the metatarsal heads.  

There was no evidence for any callus formation.  The 
diagnosis was metatarsalgia.  In January 2006, he was seen 
with complaints of pain in his left arch and ball of foot.  
On evaluation, there was pain with palpation over the 
metatarsal heads, plantar aspect of the left foot, and with 
weightbearing.  He was referred to prosthetics for a 
metatarsal bar.  A July 2006 VA outpatient podiatry record 
indicates that there was no edema present and there were no 
gross deformities in the foot.  An August 2006 VA outpatient 
podiatry record indicates that there were no gross 
deformities on musculoskeletal examination.  

At the time of a February 2007 VA examination, there were no 
calluses, edema, effusion, redness, heat, or skin changes of 
the left foot.  The left foot was flat and there was a bunion 
on the foot and a bony prominence at the first 
tarsometatarsal joint.  There was no hallux valgus and no 
tenderness of the left foot on palpation.  The midfoot was 
mildly rigid, and there was mild discomfort on drawer 
testing.  When walking, he favored the left foot.  He was 
unable to toe walk or heel walk due to increased pain in the 
foot and ankle.  

While there is evidence of a flat foot with a bunion and pain 
on walking, the veteran's pes planus disability is not shown 
to be manifested by marked deformity, swelling on use, or 
characteristic callosities.  Accordingly, the criteria for 
the next higher rating, 20 percent, have not been met.    

As the criteria for a 20 percent rating under DC 5276 have 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for pes planus of the left foot 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that, from the effective date of service 
connection in March 2003, clinical findings have shown that 
the veteran meets the criteria for a 10 percent rating and no 
higher.  






ORDER

An initial rating higher than 20 percent for degenerative 
disc disease of the lumbar spine is denied.  

An initial rating higher than 10 percent for pes planus of 
the left foot is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


